                                                        IT IS ORDERED
                                                        Date Entered on Docket: July 2, 2019




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________



                     IN THE UNITED STATES BANKRUPCTY COURT
                           FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Roseanna J. Sullivan,

               Debtor.                                               Case No. 19-10574-ta7


   STIPULATED ORDER WITHDRAWING MOTION FOR RELIEF FROM STAY AND
                      VACATING FINAL HEARING

                Secured Creditor, MidFirst Bank, its assignees and/or successors (“Secured
  Creditor”) and Debtor, Roseanna J. Sullivan, (“Debtor”) by and through their attorneys of record
  STIPULATE as follows:
         Secured Creditor hereby withdraws its Motion for Relief from Automatic Stay, filed in
  the above-entitled Court on April 19, 2019, Docket No. 12. The final hearing scheduled for July
  3, 2019 at 1:30 PM is hereby vacated.


  IT IS SO STIPULATED:




                                                                                       File No. NM-19-154157
                                                                    Notice of Withdrawal, Case No. 19-10574-ta7
   Case 19-10574-t7      Doc 23     Filed 07/02/19    Entered 07/02/19 12:30:01 Page 1 of 2
Dated: 6/25/2019___                        McCarthy & Holthus, LLP


                                           /s/ Daniel Grunow
                                           Daniel Grunow, Esq.
                                           Attorney for MidFirst Bank, its assignees
                                           and/or successors


Dated: _6/26/2019___                        Hume Law Firm


                                           /s/ James Clay Hume (With Email Approval)
                                           James Clay Hume, Esq.
                                           Attorney for Debtor




                                                                               File No. NM-19-154157
                                                            Notice of Withdrawal, Case No. 19-10574-ta7
 Case 19-10574-t7      Doc 23   Filed 07/02/19   Entered 07/02/19 12:30:01 Page 2 of 2
